Walker, J. It was insisted that the court below erred in refusing to permit defendants below, to show in evidence, that a similar publication to the one made by them had appeared in another newspaper in the city shortly before that published by them. It seems to be the doctrine that a defendant in an action for slander or libel may mitigate damages in two ways. First, by showing the general bad character of the plaintiff, and second, by proving any facts which tend to disprove malice, but which do not tend to prove the truth of the charge. Reginer v. Cabot, 2 Gilm. R. 140. Its truth can only be shown under a plea of justification, and hence any evidence tending to show its truth, would be in violation of the rule. Anything which tends to show that the plaintiff sustains a general bad character, is proper evidence in mitigation, because there can be less injury inflicted on the man who has a general bad character, than on one whose general character is good. But it is a general rule, that the character of either a witness or party cannot be impeached by special acts, for no man is supposed at all times to be prepared with- the proof to meet every individual act, but is presumed at all times to be prepared to support his general character. Witnesses under the rule can only testify to the general reputation amongst the party’s associates, and not of particular acts, and what particular individuals may have charged. The republication of a libellous article from another paper is substantially the same thing as repeating what an individual may have said of the defendant. It seems, therefore, to follow, that it could not be admitted to show his general bad character. Evidence that the plaintiff was suspected by his neighbors of the act charged, is not admissible in mitigation of damages, under the general issue. Young v. Burnett, 4 Scam. R. 48. And if it were offered as tending to establish the truth of the charge, it was under the rule, equally inadmissible. If admitted, its effect would tend to produce that impression on the minds of the jury, and would be to permit the defendant to do that indirectly which he has no right to do directly. It .was urged that the court erred in not permitting the witness to testify in detail, what people generally said in regard to plaintiff being guilty of theft. The witness had already testified, that prior to the publication of this article, there were reports in circulation that plaintiff below was generally suspected of theft and robbery. And we are at a loss to perceive upon what grounds the defendants had a right to have these reports detailed to the jury. It would lead to endless investigation and collateral issues as to what these reports were, who circulated them, and would tend to consume time, increase expense and produce confusion, by burthening the case with immaterial circumstances, where no beneficial result would be attained. Where it was proven to the jury that the plaintiff was generally suspected of being a thief, the evidence was as complete as it could be by giving the particulars of what each person said who circulated the rumor. What they said would not tend to give it additional weight. And both in reason and from practice it was not properly admissible. It was urged that the court erred by instructing the jury that when defendants plead the general issue they admitted the plaintiff was innocent of the charge. While this is not the language of the plea, it is undoubtedly the effect of such a plea, Reginer v. Cabot, 2 Gilm. R. 39. That plea denies the act charged in the declaration only, and the truth or falsehood of the charge cannot be inquired into under that issue. Its falsehood stands admitted by the parties ; and the instruction as given could not have misled the jury, and was not erroneous. Upon the whole record no error is perceived for which the judgment should be reversed^ and it must therefore be affirmed. Judgment affirmed.